Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cavivenc et al. (US 5618879).
The example at column 6, lines 3-41 disclose a process in which a polyorganosiloxane is grafted with MMA in the presence of ammonium persulfate and a non phosphorus containing emulsifier. Note column 3, lines 15-21 for phosphorus containing emulsifiers. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference (such as by substituting the non phosphorus containing emulsifier for a phosphorus containing emulsifier) would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.
Applicant's arguments filed 8-4-22 have been fully considered but they are not persuasive. 
Claims 1 and 9 are allowable in view of the amendment discussed in the interview. 
The search is now extended to the species of polyorganosiloxane as encompassed by claim 10.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
8-17-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765